Title: Thomas Jefferson Randolph: Financial notes on TJ and TJR, 4 July 1826, 4 July 1826
From: Randolph, Thomas Jefferson
To: 

July 4th 1826Thomas Jefferson Dr toJames Lyle7.095.Opie Norris assurce of Higginbotham5.026.Andrei Pinni heir Mazzei8.066Hiram Saunder344.90A. Robertson Lynchburg6.164.33James Leitch2.807.40Banks in Richmond16.540,Ludlow of New York.1.120.Th. J. Randolph.60.110.$107.273.63Th. J. Randolph Dr toWm & Mary College24.705x Banks of Richmond18.900Banks of Lynchburg3.600x Kirby’s Executive1.500Norton’s Executive1.240.Literary Fund7.500John Neilson.800Robert Davis2.619.61,064.25.At the date of the sale of Col T. M. Randolph’s propertyTh. J. Randolph as security and subsequent claimant assuch on his property was responsible for the debts of T. M. R.for $33.500T. M. R.’s personal property sold for$5.000Real estate bid in by T. J. R. on a creditof 1.2:3. years at 26.000. say cashed at23.00028.000add Marshalls commissions &c &c5.500800Amount of deficit to be paid by T. J. R.6.300This sum of deficit6.300Land bid in by T. J. R. equal to cash23.0029.300Paid by sale of Pan-tops17.860sale of negroes by T. J. R.7.000Resale of land to Wells5.00029.800Some of the debts due in the annexed statement are the remains of my father, my grandfather having received the funds in part or in whole destined to pay them—